United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TEXAS SERVICE CENTER, Dallas, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1572
Issued: January 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 29, 2016 appellant filed a timely appeal from a February 3, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish kidney failure causally
related to exposure to mold at the employing establishment.
On appeal appellant asserts that his constitutional rights to due process and fundamental
fairness were violated by OWCP in its consideration of his claim. He maintains that OWCP
decisions were based on evidence not provided to him, that he was held to a heightened

1

5 U.S.C. § 8101 et seq.

evidentiary standard, and that OWCP made incorrect assumptions. Appellant concludes that the
medical evidence of record establishes his claim.
FACTUAL HISTORY
On May 15, 2015 appellant, then a 43-year-old attorney, filed an occupational disease
claim (Form CA-2) alleging that exposure to mold at the 7701 North Stemmons Freeway, Dallas,
Texas (hereinafter 7701 Stemmons) employing establishment facility caused acute kidney
failure. He noted that he was admitted to Baylor University Hospital in August 2014 and
maintained that the medical evidence ruled out other possible causes for his condition. The
employing establishment commented that appellant no longer worked at 7701 Stemmons as he
had been transferred to another location. It indicated that appellant’s work assignment had not
changed.2
In a separate statement, appellant reported that he was not feeling well on August 13,
2014 and went to see his personal physician, Dr. Shari Gamarnik, a Board-certified family
physician, who performed tests. Dr. Gamarnik called him the next day with test results and
informed him to immediately report to the emergency room at Baylor Hospital for admission,
where he was treated by Dr. Christopher Hebert, Board-certified in internal medicine and
nephrology. Appellant continued that, although improved, he had permanently lost at least half
of his healthy kidney function and that testing ordered by Dr. Hebert had ruled out all causes
with the exception of exposure to mold. He noted that, following his illness, the employing
establishment had conducted an investigation and concluded that the 7701 Stemmons facility had
an unacceptable amount of toxic mold.
An undated “supervisor’s narrative,” completed by appellant’s unidentified first-line
supervisor, noted that he (the supervisor) worked at the Vermont Service Center, where appellant
had worked until May 2014 when he transferred to the Texas Service Center. The supervisor
related that appellant worked at the 7701 Stemmons facility until hospitalization on August 14,
2014 and teleworked until another workstation was secured. The supervisor noted that asbestos
and mold were identified at the 7701 Stemmons facility in June 2014, and mold testing to
identify remediation needs had occurred.
By letter dated June 3, 2015, OWCP informed appellant of the evidence needed to
establish his claim. It indicated that it had received his personal statement and a statement from
the employing establishment.
Evidence submitted includes a September 25, 2014 mold report indicating that mold
spores were found in appellant’s 7701 Stemmons office. An occupational safety and health
report dated December 13, 2014 noted that an inspection was performed at 7701 Stemmons from

2

The Board notes that appellant had an additional claim before the Board, adjudicated by OWCP under File No.
xxxxxx135. In that case, appellant claimed employment-related disability caused by an accepted coccyx contusion
and parasitic infestation acquired during Peace Corps service in 1997. In an October 2, 2000 decision, the Board
remanded appellant’s case to OWCP to determine the period appellant was disabled due to the accepted conditions.
Docket No. 99-1531 (issued October 2, 2000). The instant case was adjudicated under File No. xxxxxx057.

2

December 9 to 11, 2014.3 The report indicated that testing for mold was positive and, as a result
of suspected exposure to mold, an unidentified employee had sustained a debilitating illness and
had been permanently removed from 7701 Stemmons. The report concluded that a mold and
asbestosis remediation project was ongoing, but acknowledged that significant work remained to
be done to bring the building to an acceptable condition. A leave analysis documented
appellant’s leave from pay period 5 in 2014 to pay period 9 in 2015.
In a July 1, 2015 declaration, appellant indicated that he transferred from Vermont to
Texas in May 2014 where he worked at 7701 Stemmons until August 2014. He related that
many tests and exploratory procedures were conducted while he was hospitalized, all of which
ruled out a cause of his kidney failure, but that exposure to mold had not been ruled out and was
the only remaining possible cause. Appellant indicated that he continued to be treated by
Dr. Hebert. He maintained that his only exposure to mold was at 7701 Stemmons.
The record includes numerous reports of appellant’s hospitalization at Baylor University
Medical Center where he was admitted through the emergency department on August 14, 2014
and was diagnosed with acute renal failure and hypertension. On the day of admission, appellant
was seen by Dr. Hebert. Dr. Hebert noted the onset of an acute kidney injury. He reported that
the etiology was puzzling, not nephrotic, with only minimal blood in urine and no casts reported,
and that the renal ultrasound was unremarkable. Dr. Hebert advised that progressive glomerular
nephritis could not be ruled out, but that testing for anti-neutrophil cytoplastimic and antinuclear
antibodies was negative. He advised that appellant possibly had tubulointerstitial nephritis and
uveitis syndrome, but noted that appellant did not complain of any eye pain or change in visual
acuity, and this condition was very rare and more commonly associated with the pediatric
population. Dr. Hebert ordered a renal biopsy and steroid medication. An ultrasound-guided
renal biopsy was performed on August 15, 2014. Dr. Daniel Savino, Board-certified in anatomic
and clinical pathology, advised that the biopsy was abnormal due to the presence of multiple
nonnecrotic granulomas. He reported that stains for acid-fast bacilli and fungi were done in
pathology and found to be negative.
Appellant was followed daily by Dr. Joseph N. Khalil, an internist, while hospitalized.
Dr. Khalil noted that testing for mosquito and tick borne illness was negative. Appellant was
discharged on August 18, 2014. At discharge, Dr. Khalil noted that a Quantiferon gold test was
sent with added fungal stain, which was pending. Appellant was to follow-up with Dr. Hebert.
Discharge diagnoses were acute kidney injury, fatigue, acute conjunctivitis, and malaise.
Appellant also submitted laboratory results dated March 6, 2015 consisting of a complete blood
count and comprehensive metabolic panel.
Dr. Hebert provided outpatient treatment notes dated August 26, 2014 to April 14, 2015.
In each report he recorded vital signs, provided a review of systems, and diagnosed
granulomatous interstitial nephritis and nephropathy, not specified as acute or chronic, with other
specified pathological lesion in kidney. Dr. Hebert also provided results of laboratory tests
including renal function panel, urinalysis, and basic metabolic panel. These indicated that
3

The report identified three Dallas area facilities used for employing establishment operations: 7701 N.
Stemmons Freeway, 8001 N. Stemmons Freeway, and 4141 N. Saint Augustine Drive in Mesquite, Texas.

3

appellant’s estimated glomerular filtration rate (EGFR) was low. A publication explaining
EGFR was included.
In correspondence dated April 17, 2015, Dr. Hebert noted that appellant had been his
patient since August 2014 with acute kidney injury and that kidney biopsy done while appellant
was hospitalized revealed granulomatous interstitial nephritis. He advised that this type of
kidney disease was a rare histologic diagnosis, present in less than one percent of native renal
biopsies, and had been associated with certain medications, autoimmune diseases, crystalline
deposits, certain malignancies, and several types of infection. Dr. Hebert related that in
appellant’s case, following thorough blood testing and extensive work-up, medications,
autoimmune diseases, crystalline deposits, and certain malignancies were ruled out. He
continued that the most common infectious causes were typically related to mycobacteria and
fungi, noting that appellant’s early blood tests essentially ruled out mycobacterial infection,
leaving the one possibility of a fungal infection or exposure as the one etiology that was very
difficult to completely eliminate. Dr. Hebert concluded:
“Although we have not determined that an occupational exposure has directly
resulted in the development of this disease process, it is hard to completely
attribute this to coincidence given how rare of a disease state it already is. For
that reason, I have advised him to avoid buildings or known occupational
exposures to various types of fungi. My hope is that you will cooperate with him,
and assist us with this recommendation.”
By decision dated August 27, 2015, OWCP denied appellant’s claim. It found that
appellant established the claimed exposure to mold, but the medical evidence submitted was
insufficient to establish that his diagnosed kidney condition was causally related to the
employment exposure.
Appellant timely requested a hearing, that was held on December 10, 2015. At the
hearing he indicated that he had not received all mold testing documentation. Appellant asserted
that since every other cause of his kidney condition had been ruled out, it must be due to mold.
The hearing representative advised him of the exact medical evidence needed to establish causal
relationship between mold exposure and the diagnosed condition. She also noted that Dr. Khalil
indicated that a Quantiferon gold laboratory test was pending and asked that appellant submit the
results. The record was held open for 30 days.
In correspondence dated January 11, 2016 addressed to an OWCP hearing representative,
appellant maintained that Dr. Hebert’s opinion was not speculative and was sufficient to
establish that his kidney failure was caused by occupational exposure to mold.
By decision dated February 3, 2016, OWCP’s hearing representative affirmed the
August 27, 2015 decision. She agreed that the record established that appellant was exposed to
mold at the employing establishment, but found that the medical evidence of record did not
establish that his kidney condition was caused by the occupational exposure. The hearing
representative found that Dr. Hebert did not comment on the degree of appellant’s exposure and
also found his opinion to be speculative.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, and that the claim was timely filed within the
applicable time limitation period of FECA.4 When an employee claims that he or she sustained
an injury in the performance of duty,5 he or she must submit sufficient evidence to establish that
he or she experienced a specific event, incident, or exposure occurring at the time, place, and in
the manner alleged.6 The employee must also establish that such event, incident, or exposure
caused an injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
OWCP regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”9 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.10
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.11 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.12 Neither the mere fact that a disease or condition manifests itself during a period

4

5 U.S.C. § 8101(1); L.M., Docket No. 16-0143 (issued February 19, 2016); B.B., 59 ECAB 234 (2007).

5

Id. at § 8102(a).

6

J.C., Docket No. 16-0057 (issued February 10, 2016); E.A., 58 ECAB 677 (2007).

7

Id.

8

R.H., 59 ECAB 382 (2008).

9

20 C.F.R. § 10.5(ee).

10

Roy L. Humphrey, 57 ECAB 238 (2005).

11

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

5

of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.13
ANALYSIS
OWCP accepted that appellant was exposed to mold when he worked at 7701 Stemmons.
However, the Board finds that the medical evidence submitted is insufficient to establish the
claim. The medical evidence submitted to support a claim for compensation should reflect a
correct history, and the physician should offer a medically sound explanation of how the claimed
work event caused or aggravated the claimed condition.14 No physician did so in this case.
In an April 17, 2015 report, Dr. Hebert noted treating appellant since August 2014 for
acute kidney injury and that kidney biopsy done while appellant was hospitalized revealed
granulomatous interstitial nephritis. He advised that this type of kidney disease was a rare
histologic diagnosis, present in less than one percent of renal biopsies and had been associated
with certain medications, autoimmune diseases, crystalline deposits, certain malignancies, and
several types of infections. Dr. Hebert related that, in appellant’s case, thorough blood testing
and extensive work-up ruled out medications, autoimmune diseases, crystalline deposits, and
certain malignancies as the cause of appellant’s kidney condition. He continued that the most
common infectious causes were typically related to mycobacteria and fungi, noting that
appellant’s early blood tests essentially ruled out mycobacterial infection, leaving the one
possibility of a fungal infection or exposure as the only etiology that was very difficult to
completely eliminate. Dr. Hebert concluded:
“Although we have not determined that an occupational exposure has directly
resulted in the development of this disease process, it is hard to completely
attribute this to coincidence given how rare of a disease state it already is. For
that reason, I have advised him to avoid buildings or known occupational
exposures to various types of fungi. My hope is that you will cooperate with him,
and assist us with this recommendation.”
The mere fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the two.15 Moreover, opinions
which are speculative or equivocal are of diminished probative value.16 The opinion of a
physician supporting causal relationship must be one of reasonable medical certainty that the
condition for which compensation is claimed is causally related to a claimant’s federal
employment and such relationship must be supported with affirmative evidence, explained by
13

Dennis M. Mascarenas, 49 ECAB 215 (1997).

14

D.D., Docket No. 13-1517 (issued April 14, 2014).

15

R.L., Docket No. 15-0946 (issued October 19, 2015).

16

See S.E., Docket No. 15-1759 (issued January 8, 2016) (finding that opinions such as the condition is probably
related, most likely related, or could be related are speculative and diminish the probative value of the medical
opinion); Cecilia M. Corley, 56 ECAB 662 (2005) (finding that medical opinions which are speculative or equivocal
are of diminished probative value).

6

medical rationale and be based upon a complete and accurate medical and factual background of
the claimant.17 Dr. Hebert’s April 17, 2015 report has no clear supporting opinion on causal
relationship.
Also submitted were many laboratory tests, procedure notes, and hospital records. These
did not provide a physician’s opinion on the cause of any diagnosed conditions. Likewise,
Dr. Khalil merely discussed appellant’s hospital course. The Board has long held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.18
As to appellant’s assertion on appeal that OWCP applied an incorrect evidentiary
standard, as noted, the Board has long held that to support causal relationship, the opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.19
It is appellant’s burden to establish that the claimed kidney condition is causally related
to factors of his federal employment. He submitted insufficient evidence to show causal
relationship between the accepted occupational exposure to mold and the claimed condition.
As to appellant’s assertion on appeal that his constitutional rights to due process and
fundamental fairness were violated, the Supreme Court has held that constitutional questions are
unsuited to resolution in administrative hearing procedures.20 As the Board is an administrative
body, it does not have jurisdiction to review a constitutional claim such as that made by
appellant. Federal courts retain jurisdiction over decisions under FECA where there is a charge
of a violation of a clear statutory mandate or where there is a constitutional claim.21
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
kidney failure was caused or aggravated by exposure to mold at the 7701 Stemmons facility.

17

A.D., 58 ECAB 149 (2006).

18

G.M., Docket No. 14-2057 (issued May 12, 2015); C.B., Docket No. 09-2027 (issued May 12, 2010); Willie M.
Miller, 53 ECAB 697 (2002).
19

Supra note 12.

20

See Johnson V. Robinson, 415 U.S. 361 (1974) and cases cited therein.

21

Robert F. Stone, 57 ECAB 292 (2005).

7

ORDER
IT IS HEREBY ORDERED THAT the February 3, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

